
	
		II
		109th CONGRESS
		2d Session
		S. 3720
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2006
			Mr. Santorum introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to improve the
		  protection of farm and ranch land.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Farm and Ranch Land Protection
			 Flexibility Act of 2006.
		2.Farmland
			 Protection Program
			(a)DefinitionsSection
			 1238H of the Food Security Act of 1985 (16 U.S.C. 3838h) is amended—
				(1)in paragraph
			 (1)(B)—
					(A)in clause (iii),
			 by striking or;
					(B)in clause (iv),
			 by striking the period at the end and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(v)meets
				certification requirements described in paragraph
				(6)(B).
							;
					(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)Eligible
				LandThe term eligible land means land on a farm or
				ranch that is—
							(A)cropland;
							(B)rangeland;
							(C)grassland;
							(D)pasture land;
				or
							(E)forest land that
				is an incidental part of an agricultural operation, as determined by the
				Secretary, including woodlots, wooded corners, and forested riparian areas that
				may comprise up to 50 percent of the offered
				acreage.
							;
				(3)by redesignating
			 paragraph (4) as paragraph (5);
				(4)by inserting
			 after paragraph (3) the following:
					
						(4)Permanent
				conservation easementThe term permanent conservation
				easement means a conservation easement or other interest in eligible
				land that—
							(A)is for the
				primary purpose of protecting the agricultural production capacity of the
				eligible land; and
							(B)is permanent or
				for the maximum duration allowed under State
				law.
							;
				and
				(5)by adding at the
			 end the following:
					
						(6)Qualified State
				or local entityThe term qualified State or local
				entity means a public or private entity that—
							(A)operates a farm
				and ranch land protection program that—
								(i)has for at least
				3 calendar or fiscal years used or provided public or private funds to purchase
				permanent conservation easements on not less than 10 farms or ranches;
								(ii)has the
				necessary authority under State law, as well as the technical and financial
				capacity—
									(I)to monitor and
				enforce the terms of the permanent conservation easements so that the purpose
				of the permanent conservation easements is carried out for the maximum
				allowable duration; or
									(II)in the case of a
				governmental entity, to require other public or private holders of the
				permanent conservation easements acquired with public funding to hold, monitor,
				and enforce the permanent conservation easements for the purpose described in
				subclause (I); and
									(iii)has financial
				control policies to ensure that, on average, the purchase price of the
				permanent conservation easements does not exceed the appraised fair market
				value of the permanent conservation easements; and
								(B)is certified by
				the Secretary in accordance with a process under which the entity shall
				demonstrate—
								(i)strategic
				planning and articulated objectives;
								(ii)long-term
				commitment and organizational viability;
								(iii)a record of
				funds management and accountability; and
								(iv)a history of
				successfully completing
				projects.
								.
				(b)Farmland
			 ProtectionSection 1238I of the Food Security Act of 1985 (16
			 U.S.C. 3838i) is amended—
				(1)by redesignating
			 subsections (b) and (c) as subsections (d) and (e), respectively;
				(2)by striking
			 subsection (a) and inserting the following:
					
						(a)Program
							(1)In
				generalThe Secretary, acting through the Natural Resources
				Conservation Service, shall carry out a farm and ranch land protection program
				under which the Secretary shall facilitate the purchase of conservation
				easements or other interests in eligible land for the purpose of protecting the
				agricultural production capacity of the land by limiting incompatible
				nonagricultural uses of the land.
							(2)PriorityIn
				carrying out the program, the Secretary shall give priority to protecting farm
				and ranch land—
								(A)with prime,
				unique, or other productive soils that are at risk of non-agricultural
				development;
								(B)that shall stay
				in production agriculture;
								(C)in rural
				communities that face intense conversion pressure, as defined by the
				Secretary;
								(D)in areas that
				have locally-led land-use planning and zoning strategies; and
								(E)in watersheds
				that would benefit most from the protection of farm and ranch resources, as
				determined by the Secretary.
								(b)Grants
							(1)In
				GeneralThe Secretary shall use not less than 75 percent of the
				funds made available to carry out this subchapter for each fiscal year to award
				grants, administered by the Natural Resources Conservation Service State
				Conservationists in consultation with the appropriate State technical
				committees established under section 1261, to qualified State or local entities
				for the purchase of permanent conservation easements.
							(2)DistributionThe
				Secretary shall distribute grants described in paragraph (1) among States based
				on—
								(A)the demonstrated
				need for farm and ranch land protection; and
								(B)the relative
				contribution of funds provided by State or local entities for the protection of
				farm and ranch land.
								(3)Use of
				grantsA qualified State or local entity that receives a grant
				under this subsection—
								(A)may use the grant
				funds to purchase 1 or more permanent conservation easements, regardless of
				whether the qualified State or local entity has a pending purchase offer for
				any of the permanent conversation easements at the time of receiving the grant;
				and
								(B)shall use the
				grant funds only for the purchase of permanent conservation easements.
								(c)Grant
				Agreements
							(1)In
				GeneralThe Secretary, acting through the Natural Resources
				Conservation Service, may enter into agreements with qualified State or local
				entities, under which a State or local entity may purchase permanent
				conservation easements using a combination of the funds of the entity and grant
				funds made available by the Secretary under subsection (b).
							(2)Terms and
				Conditions
								(A)In
				GeneralSubject to subparagraph (B), an agreement described in
				paragraph (1) shall stipulate the terms and conditions under which qualified
				State or local entities shall use grant funds distributed by the Secretary
				under subsection (b).
								(B)RequirementsEach
				agreement shall—
									(i)authorize the
				State or local entity to determine the criteria and priorities of the entity
				for purchasing permanent conservation easements;
									(ii)authorize the
				State or local entity to establish terms and conditions for permanent
				conservation easements, if the attorney general of the State in which the farm
				or ranch is located certifies to the Secretary that State law permits the State
				or local entity to achieve and permit effective enforcement of the conservation
				purposes of the permanent conservation easements; and
									(iii)not require a
				Federal contingent right of enforcement or reversionary interest in the
				permanent conservation easement, if the attorney general of the State in which
				the farm or ranch is located certifies to the Secretary that the State has a
				direct or contingent right of enforcement or reversionary interest in the
				permanent conservation easement.
									(C)Amount of
				matching funds
									(i)In
				generalThe Secretary shall determine the percentage of matching
				funds (up to 100 percent) that each qualified State or local entity is required
				to provide as a condition of receiving a grant under subsection (b) based on
				the proposal submitted by the qualified State or local entity.
									(ii)RequirementsA
				proposal described in clause (i) shall include a description of—
										(I)the amount of
				matching funds of the qualified State or local entity available for the
				purchase of permanent conservation easements; and
										(II)the commitment
				of the qualified State or local entity to achieve the priorities of the
				program.
										;
				(3)in subsection (d)
			 (as redesignated by paragraph (1)) by striking Any and inserting
			 Notwithstanding subsection (c)(2)(B)(ii), any;
				(4)in paragraph (1)
			 of subsection (e) (as redesignated by paragraph (1))—
					(A)in subparagraph
			 (A), by striking exceed and all that follows through
			 land. and inserting the following: “exceed the higher of—
						
							(i)50 percent of the
				appraised fair market value of the conservation easement or other interest in
				eligible land; or
							(ii)if a qualified
				conservation contribution (as defined by section 170(h) of the Internal Revenue
				Code of 1986) of at least 25 percent of the market value is made by the
				landowner in connection with the purchase of a conservation easement or other
				interest in land, two-thirds of the actual cost of purchasing the conservation
				easement or other interest in land.
							;
				and
					(B)in subparagraph
			 (B)—
						(i)by
			 striking an eligible and inserting a qualified State or
			 local agency or other eligible;
						(ii)by
			 striking charitable donation and inserting qualified
			 conservation contribution; and
						(iii)by striking
			 25 and inserting 50; and
						(5)by adding at the
			 end the following:
					
						(f)Performance
				measuresThe Secretary shall establish performance measures for
				farm and ranch land protection, including performance measurements for
				qualified State and local entities that receive funding under this
				section.
						(g)Program
				coordinationThe Secretary shall carry out the program under this
				section and the grassland reserve program under subchapter C with a minimum
				amount of program redundancy, considering the unique role of each
				program.
						(h)Availability of
				fundsGrant funds and technical assistance made available to a
				qualified State or local entity under this section shall remain available for a
				period of time that the Secretary considers to be reasonable (but not less than
				18 months) to allow the qualified State or local entity to finalize the
				purchase of permanent conservation easements in accordance with the grant
				agreement.
						.
				
